cca_2019071213284148 id uilc number release date from sent friday date pm to cc bcc subject re valid partnership return postf-112872-19 hi ------ you asked us whether a partnership return signed by the cfo of the corporation that is the sole general_partner of the partnership in question is a valid_return under the beard test where the signer signed his e-file signature authorization form 8879-pe using a different title he holds rather than in his capacity as the cfo of the partner corporation all else being proper the return is valid for a return to be valid the taxpayer must execute the return under penalties of perjury beard v commissioner t c big_number a partnership return must be signed by one of the partners sec_6063 a corporation’s return may be signed by enumerated officers and other officers duly authorized to do so and an officer’s signature is prima facie evidence of their authority to sign sec_6062 generally authority to sign a tax document on behalf of an entity follows authority to sign a return for that entity therefore a corporation officer’s signature of a partnership return where the corporation is a partner of the partnership is prima facie valid and the service does not have to verify that the signee is authorized to sign as part of the e-file process the irs requires electronic return originators eros to have filers complete forms e-file signature authorization these forms are not filed with the irs but the eros are required to maintain them as records evidencing the authority to file the returns courts have held that if a signee was actually the correct individual to sign a return the fact that a return was not signed in the correct capacity will not render the return invalid in consolidated apparel co an individual signed a corporate return as president of the corporation for the year at issue an officer such as the president and the treasurer were required to sign the court held that because the signer was in fact both president and treasurer the return was valid explaining l iterally then the return was signed by the petitioner's president and treasurer perhaps petitioner should have signed twice once as president and again as treasurer but that we think is not a serious defect in our opinion the return as filed substantially complied with the requirements of the statute as to verification 17_tc_1570 rev’d in part on other issues 207_f2d_580 7th cir see also 27_bta_25 the facts are clear that while j r murphy held the official position of assistant secretary and signed the return as such he in fact was the person responsible for petitioner's financial matters t he only irregularity is that the return is sworn to by the president and assistant secretary instead of assistant treasurer and we have found that to all intents and purposes the assistant secretary was the assistant treasurer 15_bta_475 here we do not have the complete facts to be certain that the cfo was an officer of the corporation authorized to sign the partnership return on the corporation’s behalf his signing of the return would be prima facie evidence of this authority therefore in the absence of evidence that he lacks authority or did not in fact sign the return through e- file authorization the return is valid the incorrect title on the form 8879-pe does not change this for two reasons first a form 8879-pe is not attached to a return or otherwise filed with the irs and its completeness is not part of deeming a return valid its defects could be evidence of forgery or unauthorized filing should such an argument arise but there is no such evidence or argument here for this reason other defects in the form 8879-pe such as the missing date next to the cfo’s signature also do not themselves invalidate the return second just as an incorrect title is not fatal to a return itself it is all the more so not fatal to the form 8879-pe which is simply his authorization to an ero to enter his pin for him so long as the signer has actual authority to sign the return his e-file is valid please let me know if you have additional questions thanks --------------------------- ------------ -------------- -------------------- -------------------------------------------------
